DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional module that is directly coupled via control line to the at least one function module also being configured for data transmission via the universal interface independent of the at least one function module as recited in amended claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes that figure 3 of the instant application shows an additional module 200 that is directly coupled to at least one function module 100b via a control line but does not show the additional module 200 configured for data transmission via the universal interface 110b independent of the at least one function module 100b.  Instead, figure 3 shows the additional module connected independently to an energy supply with its own energy supply line but appears to be connected to the controller 500 dependently via control line 52b by way of the function module 100b.  Also see the 112 rejection below.    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a transmission medium for transmitting”  in claim 1;
“one universal interface for transmitting control data” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The transmission medium for transmitting has been described in the paragraph [0012] of the instant published application as comprising all the means which can be used to transmit information with all types of data transmission.
The universal interface for transmitting control data has been described in paragraph [0014] of the instant published application as embodying a circuit block and in paragraph [0037] of the instant published application as comprising a general communication interface.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner notes that figure 3 of the instant application shows an additional module 200 that is directly coupled to at least one function module 100b via a control line but does not show the additional module 200 configured for data transmission via the universal interface 110b independent of the at least one function module 100b.  Instead, the figure 3 shows the additional module connected independently to an energy supply with its own energy supply line but appears to be connected to the controller 500 dependently via control line 52b by way of the function module 100b.  Therefore, it is unclear to the Examiner what is meant by the additional module being configured for data transmission via the universal interface independent of the at least one function module based on what is shown in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-8, 10, 11, 13, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2014117968 (using US Patent Application 2015/0367826 to Bildstein et al. as an English equivalent) in view of US Patent Application 2013/0181513 to Yano and US Patent Application 2013/0225090 to Yi et al.
Re: claims 1, 11, and 14-16.  Bildstein et al. show in figure 1 a modular hydraulic brake system as described in paragraph [0024] for a rail vehicle shown in figure 1, wherein the rail vehicle has a transmission medium or wires 18b as described in paragraph [0026] for transmitting to a vehicle electronic system 17a having a brake controller or a vehicle controller, the modular hydraulic brake system comprising: at least one function module 9 and one universal interface or BUS and/or radio described in paragraph [0026], via a signal channel, on the transmission medium 18b between the at least one function module 9 and the vehicle electronics system 17a wherein the at least one function module or one of elements 9 is directly coupled via a control line 18b to an additional module or the adjacent element 9 which makes available a predetermined function, wherein the universal interface or bus and/or radio as described in paragraph [0026] is configured to interrogate information about the at least one function module and the additional module and to make the interrogated information available to the vehicle electronics system to permit a determination of a configuration as shown by the double communication arrows between the local electronics 30 of each function module 9 and the vehicle electronics system 17a, and wherein the at least one functional module and/or the additional module are configured to sign on to and/or sign off from the universal interface by sending signals or not sending signals to and/or from element 30, but is silent with regards to each function module being individually identified with an identification or address being assigned and the universal interface transmits control data for the at least one function module selectively using the assigned address or identification and is silent with regards to the universal interface providing a power supply connection for the at least one functional module independently of control data.
Yano teaches in paragraphs [0006] and [0010] the use of a control system for a vehicle with the function modules being individually identified with an identification or address being assigned and the universal interface transmits control data for the at least one function module selectively using the assigned address or identification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one function module of Bildstein to have been individually identified with an identification or address and control data be transmitted selectively for the at least one function module using the assigned address or identification, in view of the teachings of Yano, in order to enable effective exchange of data between the connected modules and to be able to distinguish the modules from each other which is helpful particularly when attempting to detect a malfunctioned function module as taught by Yano.
Yi et al. teach in paragraphs [0076-0077] the limitation wherein a universal interface provides a power supply connection for a function module independently of control data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the universal interface of Bildstein, as modified, to have provided a power supply connection for a function module independently of control data, in view of the teachings of Yi et al., in order to provide an alternate and compact means of supplying power to the modules.  Yi et al. teach that it is old and well-known to either have a power supply connection independent from the control data that is integrated within a universal interface or disposed separately.   
With regards to claim 15 Bildstein describes in paragraph [0106] the use of a means for supplying power.  Since power is current times voltage the means may also properly be considered as a voltage supply.
Re: claim 2.  Bildstein et al. show in figure 1 the limitation wherein the at least one function module 9 is couplable to an actuator 10 and/or to a sensor wherein the at least one function module 9 has a control device 30 and/or a module communication interface designed to make available at least one of the following functions: to make available control signals for the actuator as described in paragraph [0044-0045] and/or to acquire sensor data, to identify unambiguously the at least one function module and/or the actuator and/or the sensor, to assign functions to the at least one function module and/or to the actuator and/or to the sensor or to change the functions, and to determine loading of a function module and/or of an additional module and/or of the actuator and/or of the sensor and to make available a result.
	Re: claim 4.  Bildstein et al. show in figure 1 the limitation wherein the at least one function module 9 is couplable to an actuator 10 and/or to a sensor and/or to an additional module or an additional element 9 and the system further comprises a control module 17b.2 configured to make available at least one of the following functions: to detect an exchange of the at least one function module or of the additional module, to assign functions i.e. braking functions to the at least one function module 9 and/or to the actuator and/or to the sensor or to change the functions, to determine loading of the at least one function and/or of the additional module and/or of the actuator and/or of the sensor and to make available a result, and to identify unambiguously the at least one function module and/or the actuator and/or the sensor and to make available corresponding information. 
	Re: claim 5.  Bildstein et al. show in figure 1 the modular hydraulic brake system further comprising a plurality of function modules 9 including the at least one function module 9, wherein within the plurality of function modules 9, a further function module 9 is couplable to the at least one function module 9 wherein the universal interface is configured to pass on selectively control data for the at least one function module 9 and for the further function module 9. 	
	Re: claims 6 and 7.  Bildstein et al. show in figure 1 the limitation wherein the rail vehicle has a power supply line to a power supply source and wherein the universal interface makes available a power supply connection for the at least one function module independently of control data as described in paragraph [0106].
	Re: claim 8.  Bildstein et al. show in figure 1 the limitation wherein the universal interface couplable to a hard wire line described in paragraph [0026] leading to the vehicle electronics system 17a to transmit safety-relevant data or braking information between the vehicle electronics system 17a and the at least one function module 9.
	Re: claim 10.  Bildstein et al. show in figure 1 the limitation wherein the transmission medium 18b is wire bound or wireless or glass fiber based or particularly wire bound. 
	Re: claim 13.  Bildstein et al. show in figure 1 the limitation wherein the at least one function module 9 has a least one of the following components: a brake caliper as disclosed in paragraph [0031].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bildstein et al. in view of Yano and Yi et al. as applied above, and further in view of US Patent Application 2014/0265544 to Ganzel.
Bildstein et al. show in figure 1 the limitation of the brake system further comprising a plurality of function modules 9 including the at least one function module 9, wherein the transmission medium 18b and BUS described in paragraph [0026] comprises a universal bus or BUS described in paragraph [0026] which connects the plurality of function modules 9 as illustrated in figure 1 and wherein the plurality of function modules are configured to transmit all the data between the plurality of function modules 9 and the vehicle electronics system 17a only via the transmission medium 18b using the universal interface radio described in paragraph [0026] and/or element 30 and the universal bus or BUS described in paragraph [0026], but is silent with regards to the universal bus being connected to the plurality of function modules or brake units 9 in a function independent manner. 
Ganzel teaches in claim 3 the use of a brake system with a control between an electronic controller or vehicle electronic system and wheel brakes or function modules being carried out using multiplex control i.e. independent control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connection/control of Bildstein et al., as modified, to have been function independent using a multiplex control, in view of the teachings of Ganzel, in order to provide independent control of the independent function modules or brake units to ensure braking of one unit even in the event of failure of the functional connection to another brake unit.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bildstein et al. in view of Yano and Yi et al. as applied above, and further in view of US Patent 3523545 to Sampson.
Bildstein shows in figure 1 a modular hydraulic brake system as described in paragraph [0024] with at least one function module 9 and a universal interface BUS and/or radio described in paragraph [0026] and/or element 30, but is silent with regards to the brake system including a voltage transformer configured to make available a universal voltage supply for the at least one function module such that various supply voltages can be used without changing the universal interface.
Sampson teaches in col. 4 lines 16-18 the use of a voltage transformer configured to provide various voltage supply to an electric motor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake system of Bildstein, as modified, which is described as an electrohydraulic brake system (i.e. includes an electric component such as an electric motor) to have included a variable transformer, in view of the teachings of Sampson, in order to provide a means of being able to adjust the voltage to a motor of the electrohydraulic brake in order to enable active brake control.  Examiner notes that the variable transformer teachings combined with the universal interface of Bildstein, as modified, results in the ability to various the supply voltages without changing the universal interface, as best understood.  
Response to Arguments  
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive. 
Applicant argues that the local electronics 30 are part of the brake actuator 10 of brake unit 9 and therefore cannot reasonably be considered a universal interface since the Office Action already identifies brake unit 9 as the at least one function module.  Examiner notes, however, that alternatively the universal interface was interpreted as BUS and/or radio described in paragraph [0026] of Bildstein.  Applicant then argues that even if the BUS and/or radio is used instead of the local electronics as the universal interface, Bildstein still fails to teach or suggest the claimed invention in view of the amendments.  Examiner notes that Examiner has included a new interpretation of the Bildstein reference, a drawing objection, and a 112 rejection necessitated by the amendments as set forth above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
October 13, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657